

116 HR 7044 IH: No Pay for Proxy Voting Act
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7044IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. Budd (for himself, Mr. Biggs, Mr. Bergman, Mr. Rouzer, Mr. Curtis, Mr. Posey, Mr. Bishop of North Carolina, and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo withhold the pay of Members of the House of Representatives who cast a vote or record their presence in the House by proxy, and for other purposes.1.Short titleThis Act may be cited as the No Pay for Proxy Voting Act.2.Withholding pay of Members who vote by proxy(a)WithholdingIf on any day during a Congress a Member of the House of Representatives uses a designated proxy to cast a vote in the House or record the Member’s presence in the House in response to a quorum call, the Chief Administrative Officer of the House of Representatives shall—(1)withhold from the payments otherwise required to be made with respect to a pay period for the compensation of the Member an amount equal to the product of—(A)an amount equal to one day’s worth of pay under the annual rate of pay applicable to the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and(B)the number of days during the pay period on which the Member uses a designated proxy to cast a vote in the House or record the Member’s presence in the House in response to a quorum call; and(2)deposit in an escrow account all amounts withheld under paragraph (1).(b)Release of amounts at end of the CongressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the Chief Administrative Officer shall release for payments to Members any amounts remaining in any escrow account under this section on the last day of the Congress during which the amounts were deposited in the account.(c)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the Chief Administrative Officer with such assistance as may be necessary to enable the Chief Administrative Officer to carry out this section.